
	
		II
		110th CONGRESS
		1st Session
		S. 387
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the sale by the Department of Defense of
		  parts for F–14 fighter aircraft.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Arming Iran
			 Act.
		2.Prohibition on sale by
			 Department of Defense of parts for F–14 fighter aircraft
			(a)FindingsCongress
			 makes the following findings:
				(1)The Department of
			 Defense is responsible for demilitarizing and auctioning off sensitive surplus
			 United States military equipment.
				(2)F–14
			 Tomcat fighter aircraft have recently been retired, and their
			 parts are being made available by auction in large quantities.
				(3)Iran is the only
			 country, besides the United States, flying F–14 fighter aircraft and is
			 purchasing surplus parts for such aircraft from brokers.
				(4)The Government
			 Accountability Office has, as a result of undercover investigative work,
			 declared the acquisition of the surplus United States military equipment,
			 including parts for F–14 fighter aircraft, to be disturbingly
			 effortless.
				(5)Upon the seizure
			 of such sensitive surplus military equipment being sold to Iran, United States
			 customs agents have discovered these same items, having been resold by the
			 Department of Defense, being brokered illegally to Iran again.
				(6)Iran is pursuing
			 a nuclear weapons capability, and the Department of State has identified Iran
			 as the most active state sponsor of terrorism.
				(7)Iran continues to
			 provide funding, safe haven, training, and weapons to known terrorist groups,
			 including Hizballah, HAMAS, the Palestine Islamic Jihad, and the Popular Front
			 for the Liberation of Palestine.
				(8)The sale of spare
			 parts for F–14 fighter aircraft could make it more difficult to confront the
			 nuclear weapons capability of Iran and would strengthen the ground war
			 capability of Iran. To prevent these threats to regional and global security,
			 the sale of spare parts for F–14 fighter aircraft should be prohibited.
				(b)Prohibition on
			 sale by Department of Defense
				(1)In
			 generalNotwithstanding any
			 other provision of law and except as provided in paragraph (2), the Department
			 of Defense may not sell (whether directly or indirectly) any parts for F–14
			 fighter aircraft, whether through the Defense Reutilization and Marketing
			 Service or through another agency or element of the Department.
				(2)ExceptionParagraph (1) shall not apply with respect
			 to the sale of parts for F–14 fighter aircraft to a museum or similar
			 organization located in the United States that is involved in the preservation
			 of F–14 fighter aircraft for historical purposes.
				(c)Prohibition on
			 export licenseNo license for the export of parts for F–14
			 fighter aircraft to a non-United States person or entity may be issued by the
			 United States Government.
			
